

Exhibit 10.10
10/10/19
Scott Davidson


Dear Scott:
Alteryx, Inc. (the “Company”) is pleased to offer you employment on the
following terms:
1. Position. Your title will be Chief Operating Officer and you will report to
the Company’s Chief Executive Officer, Dean Stoecker. This is a full-time
position. While you render services to the Company, you will not engage in any
other employment, consulting or other business activity (whether full-time or
part-time) that would create a conflict of interest with the Company or that
would, directly or indirectly, constitute your engagement in or participation in
any business that is competitive in any manner with the business of the Company.
By signing this offer letter, you confirm to the Company that you have no
contractual commitments or other legal obligations that would prohibit you from
performing your duties for the Company.
2. Cash Compensation. The $435,000 per year, payable in accordance with the
Company’s standard payroll schedule. This compensation rate will be subject to
adjustment pursuant to the Company’s employee compensation policies in effect
from time to time.
With your specific position, you will be eligible to receive a discretionary
annual bonus of up to 85% of your base annual salary, based on both Company and
individual performance, and in accordance with the Alteryx Standard Bonus Plan.
For your first year of employment, we will guarantee your bonus payment at
$400,000 to occur in March 2021. Please note that all discretionary bonus
programs, payouts and criterion are subject to change or adjustment as the
business or departmental needs at Alteryx may require.


In addition, you will be paid a one-time signing bonus of $100,000 in connection
with your employment with Alteryx, payable on the next scheduled payroll date
immediately following the thirty (30) day period commencing the date you start
working for the Company.   If you resign or your employment is terminated prior
to twelve (12) months of continuous service with the Company for any reason,
such signing bonus will be repayable by you to the Company in full at the time
of termination.  You agree that the Company reserves the right to withhold any
balance payable to the Company from any form of compensation due to you,
including salary, commissions, incentives, vacation time, buy-back of stock
differentials and reimbursable expenses, except where prohibited by United
States Federal or State law.


3. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits to the extent that you
comply with the


Alteryx, Inc. • 3345 Michelson Drive, Suite 400, Irvine, CA 92612 • T +1 714 516
2400 • F +1 714 516 2410 • www.alteryx.com

--------------------------------------------------------------------------------

Page 2








eligibility requirements of each such benefit plan. You will receive a summary
of such employee benefits. The Company, in its sole discretion, may amend,
suspend or terminate its employee benefits at any time, with or without notice.
In addition, you will be entitled to paid vacation in accordance with the
Company’s vacation policy, as in effect from time to time.
4. Equity. Subject to the approval of the Company’s Board of Directors and in
accordance with the Company’s equity granting policy, you will be granted equity
awards that will consist of a 50/50 combination of restricted stock units for
shares of the Company’s Class A Common Stock (the “RSU”) and non-qualified stock
options (the “Option”), with an aggregate grant value of $7,000,000.
The RSU will be subject to the terms and conditions applicable to restricted
stock units granted under the 2017 Equity Incentive Plan (the “Plan”), as
described in the Plan, and the applicable Restricted Stock Unit Award Agreement.
So long as your continuous service status does not terminate, one-third of the
total number of shares subject to RSU will vest on each of the first, second,
and third annual anniversaries of the vesting commencement date (as set forth in
the Restricted Stock Unit Award Agreement).
The Option will be Subject to the limitations set forth in the Plan and the
Option Grantee’s Option Award Agreement, 1/3rd of the total number of shares
subject to the Option Award shall vest and become exercisable on the one-year
anniversary of the Vesting Commencement Date and thereafter and an additional
1/36th of the total number of shares subject to the Option Award shall vest and
become exercisable on each monthly anniversary thereafter, subject to the Option
Grantee’s Service (as defined in the Plan) through each vesting date. If the
Option Grantee has entered into a Severance and Change in Control Agreement with
the Company, the Option Award shall be subject to its terms.


5. Confidential Information and Invention Assignment Agreement. You will be
required, as a condition of your employment with the Company, to sign the
Company’s standard Confidential Information and Invention Assignment Agreement,
a copy of which is attached hereto as Exhibit A.
6. No Conflicting Obligations. You represent and warrant to the Company that you
are under no obligations or commitments, whether contractual or otherwise, that
are inconsistent with your obligations under this offer letter. You shall not
use or disclose, in connection with your employment, any trade secrets or other
proprietary information or intellectual property in which you or any other
person has any right, title or interest and you confirm that your employment
with the Company will not infringe or violate the rights of any other person.
Also, we expect you to abide by any contractual obligations to refrain from
soliciting any person employed by or otherwise associated with any former or
current employer. You represent and warrant to the Company that you have
returned all property and confidential information belonging to any prior
employer.
7. Verification of Information and Eligibility.  This offer of employment is
also contingent upon the successful verification of the information you provided
to the Company during your application process, professional reference checks
and a general background check performed by the Company to confirm your
suitability for employment.  By accepting this offer of employment,


Alteryx, Inc. • 3345 Michelson Drive, Suite 400, Irvine, CA 92612 • T +1 714 516
2400 • F +1 714 516 2410 • www.alteryx.com

--------------------------------------------------------------------------------

Page 3








you warrant that all information provided by you is true and correct to the best
of your knowledge, and you expressly release the Company from any claim or cause
of action arising out of the Company’s verification of such information.  You
have a right to review copies of any public records obtained by the Company in
conducting this verification process unless you check the box below.  Your offer
is contingent upon the Company’s verification that you are permitted to legally
work in the United States.  You agree to provide the Company in a timely manner
with any and all documentation reasonably necessary to confirm the foregoing. 
8. At Will Employment Relationship. Employment with the Company is for no
specific period of time. Your employment with the Company will be “at will,”
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without cause or notice. Any contrary
representations that may have been made to you are superseded by this offer
letter. This is the full and complete agreement between you and the Company on
this term. Although your job duties, title, compensation and benefits, as well
as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and the Company’s CEO.
9. Tax Matters.
(a) Withholding. All forms of compensation referred to in this offer letter are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.
(b) Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.
10. Interpretation, Amendment and Enforcement. This offer letter and Exhibit A
constitute the complete agreement between you and the Company, contain all of
the terms of your employment with the Company and supersede any prior or
contemporaneous agreements, representations or understandings (whether written,
oral or implied) between you and the Company. This offer letter may not be
amended or modified, except by an express written agreement signed by both you
and a duly authorized officer of the Company. The terms of this offer letter and
the resolution of any disputes as to the meaning, effect, performance or
validity of this offer letter or arising out of, related to, or in any way
connected with, this offer letter, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
California law, excluding laws relating to conflicts or choice of law. You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in Orange County, California in connection with any Dispute
or any claim related to any Dispute.
* * * * *
We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original


Alteryx, Inc. • 3345 Michelson Drive, Suite 400, Irvine, CA 92612 • T +1 714 516
2400 • F +1 714 516 2410 • www.alteryx.com

--------------------------------------------------------------------------------

Page 4








of this offer letter and the enclosed Confidential Information and Invention
Assignment Agreement and returning them to Human Resources by close of business
on 10/14/2019. As required by law, your employment with the Company is
contingent upon your providing legal proof of your identity and authorization to
work in the United States.  Your employment is also contingent upon you starting
work in this new position as of 1/1/2020.


If you have any questions, please call me at        .
Congratulations on your offer of employment! We are looking forward to you
joining our team and the contributions we anticipate you making at Alteryx.
ALTERYX, INC.
/s/ Dean Stoecker
By: Dean Stoecker
Title: Chief Executive Officer
I have read and accept this employment offer:
Name:
Scott Davidson
Signature:
/s/ Scott Davidson
Date:
10/16/2019



I hereby waive my right to receive any public records as described above.


Attachment
Exhibit A: Confidential Information and Invention Assignment Agreement










Alteryx, Inc. • 3345 Michelson Drive, Suite 400, Irvine, CA 92612 • T +1 714 516
2400 • F +1 714 516 2410 • www.alteryx.com

--------------------------------------------------------------------------------


Page 1








ALTERYX, Inc.


CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT


(Federal)


THIS CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT (“Agreement”),
is being entered into by me with Alteryx, Inc., a Delaware corporation, and
their respective subsidiaries, affiliates, successors or assigns (together the
“Company”), as a condition of my employment with the Company (as further
described below). As such, in consideration of my employment with the Company
and my receipt of the compensation now and hereafter paid to me by Company, I
agree to the following:


1.     Employment. I acknowledge and agree that my employment with the Company
is strictly “at-will”, in that at all times, and under all conditions
whatsoever, either the Company or I can terminate the subject employment
relationship at any time, with or without prior notice, and for any reason not
prohibited by law. As part of this employment relationship, and in addition to
executing this Agreement for the benefit of the Company, I am also entering into
a Comprehensive Agreement (Employment At-Will and Arbitration) (“Comprehensive
Agreement”) that designates the Company as my employer.


2.     Confidential Information.


A.     Company Information. I agree at all times during the term of my
employment and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of the President of the Company, any
Confidential Information of the Company, except under a nondisclosure agreement
duly authorized and executed by the Company. I understand that “Confidential
Information” means any non-public information that relates to the actual or
anticipated business or research and development of the Company, technical data,
trade secrets or know-how, including, but not limited to, research, product
plans or other information regarding Company’s products or services and markets
therefor, customer lists and customers (including, but not limited to, customers
of the Company on whom I called or with whom I became acquainted during the term
of my employment), software, source code, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances or other business information. I further
understand that Confidential Information does not include any of the foregoing
items which have become publicly known and made generally available through no
wrongful act of mine or of others who were under confidentiality obligations as
to the item or items involved or improvements or new versions thereof.
Notwithstanding such nondisclosure obligations, pursuant to the Defend Trade
Secrets Act of 2016, I will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (i) in confidence to an attorney or a federal, state, or local government
official solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, as long as such filing is made under seal.


B.     Former Employer Information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.


C.     Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any


Alteryx, Inc. • 3345 Michelson Drive, Suite 400, Irvine, CA 92612 • T +1 714 516
2400 • F +1 714 516 2410 • www.alteryx.com

--------------------------------------------------------------------------------

Page 2








person, firm or corporation or to use it except as necessary in carrying out my
work for the Company consistent with the Company’s agreement with such third
party.


3.     Inventions.


A.     Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Company (collectively referred to as “Prior Inventions”), which belong
to me, which relate to the Company’s proposed business, products or research and
development, and which are not assigned to the Company hereunder; or, if no such
list is attached, I represent that there are no such Prior Inventions. If in the
course of my employment with the Company, I incorporate into a Company product,
process or service a Prior Invention owned by me or in which I have an interest,
I hereby grant to the Company a nonexclusive, royalty-free, fully paid-up,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or service, and to practice any method related thereto.


B.     Purpose of Employment. I acknowledge that one of the primary purposes of
the Company is that of developing software for sale and licensing to the
Company’s customers, and to the extent I have been hired by the Company to
program and create software and provide services to the Company’s customers
concerning the same, I acknowledge and agree that I will be receiving
compensation to further this primary purpose for the benefit of the Company.


C.     Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, software, source code, developments, concepts, improvements,
designs, discoveries, ideas, trademarks or trade secrets, whether or not
patentable or registrable under copyright or similar laws, and all the
derivatives rights thereto, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of time I am in the employ of the Company
(collectively referred to as “Inventions”), except as provided in Section 4
below. I further acknowledge that all original works of authorship which are
made by me (solely or jointly with others) within the scope of and during the
period of my employment with the Company and which are protectable by copyright
are “works made for hire,” as that term is defined in the United States
Copyright Act, 17 U.S.C. Section 101, and as such, the same are the sole and
exclusive property of the Company. I understand and agree that the decision
whether or not to commercialize or market any invention developed by me solely
or jointly with others is within the Company’s sole discretion and for the
Company’s sole benefit and that no royalty will be due to me as a result of the
Company’s efforts to commercialize or market any such invention.


D.     Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.


E.     Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be


Alteryx, Inc. • 3345 Michelson Drive, Suite 400, Irvine, CA 92612 • T +1 714 516
2400 • F +1 714 516 2410 • www.alteryx.com

--------------------------------------------------------------------------------

Page 3








executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement. If the Company is unable
because of my mental or physical incapacity or for any other reason to secure my
signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Inventions or original works
of authorship assigned to the Company as above, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, to act for and in my behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by me.


4.     Exception to Assignments. I understand that the provisions of this
Agreement requiring assignment of Inventions to the Company do not apply to any
invention that I developed entirely on my own time without using the Company‟s
equipment, supplies, facilities, or trade secret information except for those
inventions that either (i) relate at the time of conception or reduction to
practice of the invention to the Company‟s business, or actual or demonstrably
anticipated research or development of the Company; or (ii) result from any work
performed by me for the Company. I will advise the Company promptly in writing
of any inventions that I believe meet the foregoing criteria and not otherwise
disclosed on Exhibit A.


5.     Conflicting Employment. I agree that, during the term of my employment
with the Company, I will not engage in any other employment, occupation or
consulting directly related to the business in which the Company is now involved
or becomes involved during the term of my employment, nor will I engage in any
other activities that conflict with my obligations to the Company.


6.     Returning Company Documents. I agree that, at the time of leaving the
employ of the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items developed by me pursuant to my
employment with the Company or otherwise belonging to the Company, its
successors or assigns, including, without limitation, those records maintained
pursuant to paragraph 3.D. In the event of the termination of my employment, I
agree to sign and deliver a “termination certificate”, or similar document
reasonably requested by the Company, confirming that I have complied with all
the terms of this Agreement, and that I have returned all the Confidential
Information to the Company, including, but not limited to all devices, software,
software codes, records, data, notes, reports, proposals, lists,
correspondences, specifications, drawings, blueprints, sketches, materials,
equipment, or other documents or property which is the Company’s Confidential
Information and/or related to in any to the Company’s Invention (including, but
not limited to all the Company’s software and source code).


7.     Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.


8.     Solicitation of Employees. I agree that for a period of twelve (12)
months immediately following the termination of my relationship with the Company
for any reason, whether with or without cause, I shall not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
to leave their employment, or take away such employees, or attempt to solicit,
induce, recruit, encourage or take away employees of the Company, either for
myself or for any other person or entity.


9.     Non-Disparagement. I agree that I shall not engage in disparaging conduct
directed at the Company, and will refrain from making any negative, detracting,
derogatory, and unfavorable statements about the Company.




Alteryx, Inc. • 3345 Michelson Drive, Suite 400, Irvine, CA 92612 • T +1 714 516
2400 • F +1 714 516 2410 • www.alteryx.com

--------------------------------------------------------------------------------

Page 4








10.    Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.


11.     Notification of Labor Code 2872. If an employment agreement entered into
after January 1, 1980 contains a provision requiring the employee to assign or
offer to assign any of his or her rights to any invention to his or her
employer, the employer must also, at the time the agreement is made, provide a
written notification to the employee that the agreement does not apply to an
invention which qualifies fully under the provisions of Labor Code 2870. In any
suit arising thereunder, the burden of proof shall be on the employee claiming
the benefits of its provisions.


12.     Arbitration and Equitable Relief.


A.     Arbitration. ALL DISPUTES CONCERNING THIS AGREEMENT, OR THE BREACH
HEREOF, SHALL BE RESOLVED BY BINDING ARBITRATION. IN SUCH BINDING ARBITRATION, I
AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES, INCLUDING
ATTORNEYS’ FEES AND COSTS, AVAILABLE UNDER APPLICABLE LAW.


B.     Availability of Injunctive Relief. I AGREE THAT ANY PARTY MAY SEEK
INJUNCTIVE RELIEF WHERE EITHER PARTY ALLEGES OR CLAIMS A VIOLATION OF THIS
AGREEMENT. I UNDERSTAND THAT ANY BREACH OR THREATENED BREACH OF THIS AGREEMENT
WILL CAUSE IRREPARABLE INJURY AND THAT MONEY DAMAGES WILL NOT PROVIDE AN
ADEQUATE REMEDY THEREFOR AND BOTH PARTIES HEREBY CONSENT TO THE ISSUANCE OF AN
INJUNCTION. IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE RELIEF, THE PREVAILING
PARTY SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND ATTORNEYS’ FEES.


C.     Voluntary Nature of Agreement. I ACKNOWLEDGE AND AGREE THAT I AM
EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE
BY THE COMPANY OR ANYONE ELSE. I FURTHER ACKNOWLEDGE AND AGREE THAT I HAVE
CAREFULLY READ THIS AGREEMENT AND THAT I HAVE ASKED ANY QUESTIONS NEEDED FOR ME
TO UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS AGREEMENT AND
FULLY UNDERSTAND IT, INCLUDING THAT I AM WAIVING MY RIGHT TO A JURY TRIAL.


FINALLY, I AGREE THAT I HAVE BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF
AN ATTORNEY OF MY CHOICE BEFORE SIGNING THIS AGREEMENT.


13.     General Provisions.
     
A. Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of California. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in California
for any lawsuit filed there against me by the Company arising from or relating
to this Agreement.


B.     Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and supersedes all prior discussions or representations between us including,
but not limited to, any representations made during my interview(s) or
relocation negotiations, whether written or oral. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the President of the Company and
me. Any subsequent change or changes in my duties, salary or compensation will
not affect the validity or scope of this Agreement. If there are any conflicts
between the terms and conditions of the Comprehensive Agreement or this
Agreement, the terms and conditions of this Agreement shall control.


Alteryx, Inc. • 3345 Michelson Drive, Suite 400, Irvine, CA 92612 • T +1 714 516
2400 • F +1 714 516 2410 • www.alteryx.com

--------------------------------------------------------------------------------

Page 5










C.     Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.


D.     Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.


IN WITNESS WHEREOF, the individual parties hereto (or their duly authorized
representatives, as the case may be) have caused this Confidential Information
and Invention Assignment Agreement to be executed effective as of the day and
year written.




COMPANY: ALTERYX, Inc., a Delaware corporation








By: __/s/ Dean A. Stoecker_______________________________     Dated: 11/17/2015
Dean A. Stoecker, Chief Executive Officer




EMPLOYEE:




By:__/s/ Scott Davidson___________________         Dated:___October 16,
2019______
Employee Signature


_Scott Davidson___________________________
Employee’s Name (please print)




Alteryx, Inc. • 3345 Michelson Drive, Suite 400, Irvine, CA 92612 • T +1 714 516
2400 • F +1 714 516 2410 • www.alteryx.com

--------------------------------------------------------------------------------

Page 6








Exhibit A


LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP


Identifying Number of Brief
Title Date Description






























































_X__ No inventions or improvements


___ Additional Sheets Attached


Signature of Employee: __/s/ Scott Davidson___________________________


Print Name of Employee: _Scott Davidson_____________________________








Alteryx, Inc. • 3345 Michelson Drive, Suite 400, Irvine, CA 92612 • T +1 714 516
2400 • F +1 714 516 2410 • www.alteryx.com